Citation Nr: 1529369	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999 and from February 2003 to May 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TBI

The evidence of record shows that the Veteran was involved in a motor vehicle accident in September 1996, prior to service entrance.  Pre-service entrance treatment records from the Rhode Island Hospital Trauma Assessment show that the Veteran had lost consciousness and had amnesia with complaints of headaches.  The service treatment records show that a TBI was not noted at entry into service.
During the May 2015 Board hearing, the Veteran's representative stated that the Veteran was also involved in a motor vehicle accident while in Iraq and was likely exposed to multiple IED blasts based on his military occupation specialty of military police and his duties performed as a Humvee driver.  The Veteran also submitted a statement from a fellow servicemember which noted that the Veteran fell out of a truck and fell seven to eight feet before striking the ground.  The Veteran testified that, only after those incidents in service, did he begin having sensitivity to light, headaches, and problems sleeping.  VA treatment records reflect a personal history of a TBI and a diagnosis of a cognitive disorder, not otherwise specified.  The Veteran has not been afforded a VA examination.  The Board finds that a VA examination and medical opinion is necessary to assist in determining the nature and etiology of the Veteran's purported TBI residuals.  

Psychiatric Disorder

VA treatment records show that the Veteran has been diagnosed with anxiety disorder.  During the May 2015 Board hearing, the Veteran testified that, since his return from Iraq, he has been suffering from anxiety.  VA treatment records also reflect that the Veteran reported that his symptoms of anxiety, worry, and anger began after his service in Iraq.  In an April 2011 VA mental health treatment note, the Veteran stated that he worked as a driver of a Humvee and his missions included providing convey escorts, house raids, searching homes, and detaining combatants.  The Veteran stated that he also was involved in escorting injured and killed soldiers to medical facilities.  He reported significant and severe combat exposure including witnessing the deaths of soldiers combatants, being fired upon, mortar attacks, RPGs, IED attacks, and firing upon combatants in the line of duty.  He also stated that his Humvee barely missed an RPG and the explosion caused significant reverberation of the vehicle.  The Veteran also witnessed an IED attack on vehicles in his convoy.  The Veteran has not been afforded a VA examination to determine whether his currently diagnosed anxiety disorder is related to service.  As such, on remand, a VA psychiatric examination should be conducted.  

Accordingly, the case is REMANDED for the following actions:
1.  Obtain all updated VA treatment records and associated them with the record.  Any negative responses should be properly documented in the record.

2.  Thereafter, schedule the Veteran for a VA TBI examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is requested to offer the following opinions:

(a) The examiner should indicate whether there is a current diagnosis of a TBI and/or residuals of a head injury/TBI.

(b)  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran sustained a TBI prior to service entrance in November 1996.  

(c)  If a TBI did pre-exist service entrance, is there clear and unmistakable evidence (as above, obvious and manifest) that it was not aggravated beyond its natural progression during service.

(d)  If it is determined that the Veteran's TBI did not clearly and unmistakably exist prior to service entrance, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed TBI and/or residuals of a head injury/TBI had its onset in service or are otherwise related to service.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  Based on the review of all the evidence of record, the VA examiner is asked to address the following question:

(a)  The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.

(b)  Then, for each diagnosis, the examiner should set forth a medical opinion as to whether it is as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise elated to the service.

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

4.  After all development has been completed, the RO/AMC should readjudicate the issues.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




